Without considering the merits of the controversy or the validity of the order appealed from, but solely in view of the intense personal hostility between- the receivers, disclosed by the papers, we think the progress of the important public work involved will be expedited by a denial of the stay asked for pending the hearing and determination of the appeal. The motion is, therefore, denied, without costs, and the temporary stay vacated, but without prejudice to a renewal of the motion should a speedy hearing of the appeal be unduly delayed by the respondents. Jenks, P. J., Hirschberg, Burr, Thomas and Carr, JJ., concurred.